Per Curiam,
After a careful examination and consideration of the record and the evidence in this case in the light of the assignments of error, and with the aid of the arguments of the able counsel for the defendant and the commonwealth, we all are of opinion that the indictment accurately charged the offense prescribed against by sec. 1 of the Act of June 7, 1911, P. L. 698, and that the evidence was amply sufficient to warrant the jury in finding every fact essential to the defendant’s lawful conviction of the offense charged. Indeed, it is impossible to see how they could have had any reasonable doubt of his guilt of that specific crime, if they believed the evidence. The question was for the jury; it was submitted to them in an adequate and impartial charge, and we see no valid ground, technical or otherwise, for disturbing their verdict. As to the second assignment of error, it seems sufficient to say that the defendant, at least, has no just cause of complaint because the affirmance of his point was accompanied by the qualifying and explanatory remarks embraced in this assignment. The learned trial judge’s statement of the *444law applicable to the subject was quite as favorable to the defendant as he had a right to ask. See Campbell v. Com., 84 Pa. 187; Com. v. Wasson, 42 Pa. Superior Ct. 38.
All the assignments of error are overruled and the judgment is affirmed.